UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7510


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES LATRON SUMTER, a/k/a T,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:18-cr-00772-RBH-1)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Latron Sumter, Appellant Pro Se. Everett E. McMillian, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Latron Sumter appeals the district court’s order denying his motions for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review

of the record, we discern no abuse of discretion in the district court’s determination that

the pertinent 18 U.S.C. § 3553(a) factors weighed against compassionate release. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (providing standard of review and

outlining steps for evaluating compassionate release motions), cert. denied, 142 S. Ct. 383

(2021). Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2